


Exhibit 10.25
Overland Storage, Inc.
2009 Equity Incentive Plan
Notice of Stock Unit Award
You have been granted units representing shares of Common Stock of Overland
Storage, Inc. (the “Company”) on the following terms:
Name of Recipient:
 
Total Number of Units Granted:
 
Date of Grant:
May 13, 2014
Vesting Commencement Date:
May 13, 2014
Vesting Schedule:
The units subject to this award will vest in six (6) equal installments, with
the first installment vesting six (6) months after the Vesting Commencement Date
and an additional installment vesting at the end of each six-month period
thereafter, subject in each case to your continued “Service” (as defined in the
Plan) through the applicable vesting date. Each date on which an installment of
this award vests is referred to as a “Vesting Date.”
Vesting Installments:
-- shares on November 13, 2014
-- shares on May 13, 2015
-- shares on November 13, 2015
-- shares on May 13, 2016
-- shares on November 13, 2016
-- shares on May 13, 2017

You and the Company agree that these units are granted under and governed by the
terms and conditions of the Overland Storage, Inc. 2009 Equity Incentive Plan
(the “Plan”) and the Stock Unit Agreement, both of which are attached to and
made a part of this document.
You further agree that the Company may deliver by email all documents relating
to the Plan or this award (including, without limitation, prospectuses required
by the Securities and Exchange Commission) and all other documents that the
Company is required to deliver to its security holders (including, without
limitation, annual reports and proxy statements). You also agree that the
Company may deliver these documents by posting them on a web site maintained by
the Company or by a third party under contract with the Company. If the Company
posts these documents on a web site, it will notify you by email.
Participant:
Overland Storage, Inc.
 
By:
      

Overland Storage, Inc.
2009 Equity Incentive Plan
Stock Unit Agreement
Payment for Units
No payment is required for the units that you are receiving.





--------------------------------------------------------------------------------




Vesting
The units vest in installments, as shown in the Notice of Stock Unit Award.
 
To the extent then outstanding and unvested, the units will vest in full (i) if
your Service terminates because of your Disability or death, or (ii) if a Change
in Control occurs.
 
In the event that your Service is terminated by the Company without Cause or by
you for Good Reason and you are not entitled to full vesting as provided above,
(a) this award will vest on the date of termination of your Service (the
“Termination Date”) with respect to a number of units determined by multiplying
(x) the number of then-outstanding and unvested units that would have otherwise
vested on the next Vesting Date (if any) following your Termination Date (had
your employment not terminated), by (y) a fraction, the numerator of which will
be the number of whole months that have elapsed between the Vesting Date that
immediately preceded your Termination Date (or, in the case of a termination
prior to the initial Vesting Date, the Vesting Commencement Date) and your
Termination Date, and the denominator of which will be six (6); and (b) any
units subject to this award that are not vested after giving effect to the
foregoing clause (a) shall terminate.
 
The units are also subject to any rights to accelerated vesting you may have
under any employment, severance, retention or similar agreement with the Company
in effect on the Date of Grant (with any such acceleration rights to be applied,
in the case of a termination of your Service other than in connection with a
Change in Control, after giving effect to the prorated vesting described above).
Forfeiture
Except as described above, if your Service terminates for any reason, then your
units will be forfeited to the extent that they have not vested before the
termination date and do not vest as a result of the termination. This means that
the units will immediately be cancelled. You receive no payment for units that
are forfeited.
 
The Company determines when your Service terminates for this purpose.
Leaves of Absence and Part-Time Work
For purposes of this award, your Service does not terminate when you go on a
military leave, a sick leave or another bona fide leave of absence, if the leave
was approved by the Company in writing and if continued crediting of Service is
required by applicable law, the Company’s leave of absence policy or the terms
of your leave. But your Service terminates when the approved leave ends, unless
you immediately return to active work.
 
If you go on a leave of absence, then the vesting schedule specified in the
Notice of Stock Unit Award may be adjusted in accordance with the Company’s
leave of absence policy or the terms of your leave. If you commence working on a
part-time basis, then the vesting schedule specified in the Notice of Stock Unit
Award may be adjusted in accordance with the Company’s part-time work policy or
the terms of an agreement between you and the Company pertaining to your
part-time schedule.
Nature of Units
Your units are mere bookkeeping entries. They represent only the Company’s
unfunded and unsecured promise, subject to vesting and the other terms and
conditions of this Agreement, to issue shares of Common Stock on a future date.
As a holder of units, you have no rights other than the rights of a general
creditor of the Company.
No Voting Rights or Dividends
Your units carry neither voting rights nor rights to cash dividends. You have no
rights as a shareholder of the Company unless and until your units are settled
by issuing shares of the Company’s Common Stock.





--------------------------------------------------------------------------------




Units Nontransferable
You may not sell, transfer, assign, pledge or otherwise dispose of any units,
except pursuant to a Domestic Relations Order. For instance, you may not use
your units as security for a loan.
Settlement of Units
Your units that become vested in accordance with the terms of this Agreement
will be settled in shares of the Company’s Common Stock on a one-for-one basis.
Each unit that becomes vested on a Vesting Date will be settled on the earlier
to occur of (x) the date that is two (2) trading days after the Company’s next
earnings release that follows the applicable Vesting Date, and (y) the date that
is seventy (70) days following the Vesting Date; provided, however, that in the
event you have (prior to the applicable Vesting Date) entered into an
irrevocable arrangement (on terms reasonably acceptable to the Company) with a
third-party broker to use the proceeds of a sale of shares on the market to
provide for tax withholding in connection with such vesting event and provided
the terms of such arrangement to the Company (a “Broker Arrangement”), you and
the Company agree that, unless and until otherwise provided by the Company, at
the time of settlement of the vested units, the Company will (a) deliver to your
designated broker a number of whole shares, valued at their then Fair Market
Value, with a value equal to the withholding obligations of the Company or its
Subsidiaries with respect to the portion of the award that vested on the related
Vesting Date at the minimum applicable withholding rates (the “Minimum
Withholding Obligations”), (b) retain a number of whole shares, valued at their
then Fair Market Value, with a value equal to the Minimum Withholding
Obligations (the “Retained Shares”), and (c) deliver to you the balance of the
shares otherwise payable in respect of the vested units. In the case of a Broker
Arrangement, the Company will deliver the Retained Shares to you promptly upon
the Company’s receipt of payment of the Minimum Withholding Obligations.
 
In the event that any of your units vest in connection with your death or
Disability or a termination of your Service, in each case as provided under
“Vesting” above, such vested units will be settled upon or promptly following
(and in all events not later than two and one-half months following) the date of
such vesting event (or, in the event that you are entitled to additional vesting
of your units as a result of a Change in Control as provided above, the date of
the Change in Control event as to any additional units vesting on that event).
Withholding; Taxes
No payment of the units will be made to you unless you have made acceptable
arrangements to pay any withholding taxes that may be due as a result of such
payment. With the Company’s consent and subject to all applicable laws and
Company policies (including insider-trading policies), these arrangements may
include (a) withholding shares of Company stock that otherwise would be issued
to you when the units are settled, (b) surrendering shares that you previously
acquired or (c) a Broker Arrangement (as defined above). In the case of clauses
(a) and (b) above, the Fair Market Value of these shares, determined as of the
date when taxes otherwise would have been withheld in cash, will be applied to
the withholding taxes.
The award is intended as a “short-term deferral” under Section 409A of the Code
and this Agreement shall be interpreted consistent with that intent. Except for
the Company’s withholding right set forth in the preceding paragraph, you will
be responsible for any and all taxes that arise with respect to your award.





--------------------------------------------------------------------------------




Restrictions on Resale
You agree not to sell any shares at a time when Applicable Law, Company policies
or an agreement between the Company and its underwriters prohibit a sale. This
restriction will apply as long as your Service continues and for such period of
time after the termination of your Service as the Company may specify.
No Retention Rights
Your award or this Agreement does not give you the right to be retained by the
Company or a subsidiary of the Company in any capacity. The Company and its
subsidiaries reserve the right to terminate your Service at any time, with or
without cause.
Adjustments
In the event of a stock split, a stock dividend or a similar change in Company
stock, the number of your units will be adjusted accordingly, as the Company may
determine pursuant to the Plan.
Beneficiary Designation
You may dispose of your units in a written beneficiary designation. A
beneficiary designation must be filed with the Company on the proper form. It
will be recognized only if it has been received at the Company’s headquarters
before your death. If you file no beneficiary designation or if none of your
designated beneficiaries survives you, then your estate will receive any vested
units that you hold at the time of your death.
Definition of Cause
For purposes of this Agreement, “Cause” has the meaning given to such term in
any employment agreement between you and the Company as in effect on the Date of
Grant or, if there is no such agreement (or such agreement does not include a
definition of such term), shall mean: (a) acts or omissions constituting
reckless or willful misconduct on your part with respect to your obligations or
otherwise relating to the business of the Company that causes material harm to
the Company or its reputation; (b) your material breach of any agreement between
you and the Company, which breach you fail to cure within 30 days after
receiving written notice from the Board that specifies the specific conduct
giving rise to the alleged breach; (c) your conviction or entry of a plea of
nolo contendere for fraud, theft or embezzlement, or any felony or crime of
moral turpitude; or (d) your willful neglect of duties as reasonably determined
by the Board of Directors of the Company, which you fail to cure within 30 days
after receiving written notice from the Board that specifies the specific duties
that you have failed to perform.





--------------------------------------------------------------------------------




Definition of Good Reason
For purposes of this Agreement, “Good Reason” has the meaning given to such term
in any employment agreement between you and the Company as in effect on the Date
of Grant or, if there is no such agreement (or such agreement does not include a
definition of such term), shall mean a voluntary termination by you of your
employment with the Company within one year after the initial occurrence of one
or more of the following: (a) the Company reduces your base compensation
(including commissions) by more than ten percent (10%), (b) your authority,
responsibilities and/or duties are materially reduced so that your duties are no
longer consistent with your position as of the Date of Grant and you no longer
report directly to the President or Chief Executive Officer of the Company;
(c) a material breach by the Company of any agreement between you and the
Company; or (d) the Company relocates your principal place of work to a location
more than fifty (50) miles from the Company’s current office location as of the
Date of Grant without your prior written approval; provided, however, that such
a termination by you shall not be a termination for Good Reason unless you
notify the Company in writing within 60 days following the initial existence of
one of the circumstances constituting “Good Reason”, the Company is given 30
days from the receipt of such notice in which the Company may remedy or cure
such condition, and the Company fails to remedy or cure the condition set forth
in your notice within 30 days of receipt of such notice. For purposes of the
foregoing, if you do not timely provide notice to the Company, then you are
deemed to have waived this right.
Governing Law
This Agreement will be interpreted and enforced under the laws of the State of
California (without regard to its choice-of-law provisions).
The Plan and Other Agreements
The text of the Plan is incorporated in this Agreement by reference. Capitalized
terms not otherwise defined herein have the meanings given to them in the Plan
document.
 
This Agreement and the Plan constitute the entire understanding between you and
the Company regarding this award. Any prior agreements, commitments or
negotiations concerning this award are superseded. This Agreement may be amended
only by another written agreement between the parties.

By signing the cover sheet of this Agreement, you agree to all of the terms and
conditions described above and in the Plan.




